On Rehearing.
There seems to be some confusion in the minds of counsel for both parties as to the effect of our opinion in this case. We intended to hold, and do now announce as our construction of the contracts sued on, that the written contract as pleaded by appellees, for the reasons stated in our original opinion, cannot be the basis of a recovery. We sustained the special exceptions to the oral contract as pleaded, and this case is reversed to give appellees the opportunity to amend their pleadings on these issues. We believe that the oral contract as to the issues discussed by us in our original opinion can be the basis of a recovery; that is, that the facts are sufficient to carry these issues to the jury. *Page 236